CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Post-Effective Amendment No.37 to the registration statement on Form N-1A (File No. 2-98790) (“Registration Statement”) of our report dated September 9, 2014, relating to the financial statements and financial highlights of Putnam AMT-Free Municipal Fund, which appear in such Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Auditor and Financial Statements" in such Registration Statement. Boston, Massachusetts November 24, 2014
